NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted May 31, 2022*
                                 Decided June 3, 2022

                                         Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      AMY J. ST. EVE, Circuit Judge

No. 21-3069

ROBERT PHONEPRASITH,                           Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Eastern District of Wisconsin.

      v.                                       No. 19-CV-456-JPS

BRIAN GREFF, et al.,                           J.P. Stadtmueller,
     Defendants-Appellees.                     Judge.


                                       ORDER

        Robert Phoneprasith, a Wisconsin inmate, appeals the summary judgment
entered against him on his claim that prison administrators retaliated against him by
restricting his library access, in violation of the First Amendment. When he failed to
respond properly to the defendants’ motion for summary judgment, the district court


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-3069                                                                         Page 2

deemed the defendants’ facts undisputed and found the evidence insufficient to
maintain a retaliation claim. Phoneprasith’s appeal mainly challenges the denial of his
motion for reconsideration, and we affirm.

      Phoneprasith sued prison librarians and their supervisor under 42 U.S.C. § 1983,
advancing a First Amendment retaliation claim. He asserted that, in response to an
unrelated prison grievance, the defendants limited his access to the law library,
removed certain materials from the library, and transferred him to another prison.

       The defendants moved for summary judgment and, in accordance with the
Eastern District of Wisconsin’s local rules, included a numbered list of their proposed
findings of fact. See E.D. WIS. CIV. R. 56(b)(1)(C). Phoneprasith filed a lengthy response
but did not include the requisite item-by-item response to the defendants’ proposed
findings of fact or his own list of proposed facts. See id. 56(b)(2)(B). In reply, the
defendants asked the court to deem their proposed facts admitted under Local
Rule 56(b)(4). Phoneprasith then sought an extension of time to comply, citing COVID-
19 restrictions in his prison that limited his access to the law library.

       The district court entered summary judgment for the defendants. At the outset of
its order, the court denied Phoneprasith’s request for an extension of time. The court
concluded that the record belied Phoneprasith’s contention that the pandemic had
limited his ability to respond: During the same time period, he was able to draft a
detailed brief in opposition, prepare an affidavit, and attach a substantial number of
exhibits. Treating the defendants’ versions of the facts as undisputed, see FED. R. CIV.
P. 56(e)(2); E.D. WIS. CIV. R. 56(b)(4), the court concluded that Phoneprasith failed to
present sufficient evidence to maintain a retaliation claim under the First Amendment.

        Phoneprasith sought reconsideration under Rule 59(e) of the Federal Rules of
Civil Procedure, arguing that Federal Rule 56(e)(1) requires a district court to give
parties a second chance to dispute facts in a summary-judgment motion if they failed to
do so initially. Under that subsection, “If a party fails to … properly address another
party’s assertion of fact as required by Rule 56(c), the court may: (1) give an opportunity
to properly … address the fact … .” The court denied the motion. The court explained
that it opted to follow subsection (2), which alternatively allows a court to “consider the
fact undisputed for purposes of the motion.” The court also alluded to the language of
Local Rule 56(b)(4) (“The Court will deem uncontroverted statements of material fact
admitted solely for the purpose of deciding summary judgment.”) and our decision in
Robinson v. Waterman, 1 F.4th 480, 483 (7th Cir. 2021) (A district court may “permissibly
No. 21-3069                                                                          Page 3

appl[y] Local Rule 56(b)(4) to deem [a movant’s] facts unopposed, regardless of [a non-
movant’s] later filings.”).

        On appeal, Phoneprasith primarily maintains that the district court committed a
manifest error of law by refusing under Federal Rule 56(e)(1) to give him a proper
opportunity to contest the defendants’ proposed findings of fact before deeming those
facts admitted. But the district court—in denying reconsideration—committed no error,
let alone a manifest one. In Robinson, a case raising nearly identical facts, we upheld the
district court’s denial of reconsideration of its ruling that an inmate’s failure to respond
to prison officials’ statement of facts entitled the court, under the same local rules, to
deem those facts admitted. 1 F.4th at 483. The district court here permissibly exercised
its discretion to apply Rule 56(e)(2) rather than Rule 56(e)(1) and to apply its local rules
“strictly.” McCurry v. Kenco Logistics Servs., LLC, 942 F.3d 783, 787 n.2 (7th Cir. 2019).

       We have considered Phoneprasith’s other arguments, but none has merit.

                                                                                AFFIRMED